           Case 1:20-cv-00184-DCN Document 80 Filed 07/27/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


    LINDSAY HECOX, and JANE DOE                         Case No. 1:20-cv-00184-DCN
    with her next of friends JEAN DOE and
    JOHN DOE,                                           ORDER LIFTING STAY

            Plaintiffs,

            v.

    BRADLEY LITTLE, et al.,

            Defendants,

    and

    MADISON KENYON and MARY
    MARSHALL,

            Intervenors.




          On June 24, 2021, the Ninth Circuit remanded this case for the limited purpose of

determining whether Lindsay Hecox’s claim is moot in light of her changed enrollment

status at Boise State University.1 Although it otherwise retained jurisdiction over the appeal

by the Defendants and Intervenors, the Ninth Circuit directed this Court to “develop the

record, resolve any factual disputes, and apply the required caution and care to the initial

mootness determination.” Dkt. 79, at 4 (“Remand Order”).



1
 The parties agree that Jane Doe’s claim is now moot because she has graduated from high school and is
planning to attend college out of state. Dkt. 79, at 1 n. 1.


ORDER – 1
          Case 1:20-cv-00184-DCN Document 80 Filed 07/27/21 Page 2 of 2




        Pursuant to the Remand Order, the Court lifts the stay for the sole purpose of

conducting remand proceedings and making a determination regarding whether Hecox’s

claim is moot.2

        Now, therefore, IT IS HEREBY ORDERED:

        1. The stay in this case is lifted for the sole purpose of the remand proceedings.


                                                          DATED: July 27, 2021


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge




2
  On June 29, 2021, the Court informally contacted the parties and suggested a procedure for the remand
proceedings. The Court asked the parties to confer and determine whether they could agree to a proposed
schedule for discovery and submission of the evidentiary issue to the Court. The parties requested additional
time to respond to the Court’s inquiry. On July 27, 2021, the parties submitted their proposed procedure
and timeline. The Court has informally approved this proposal and will enter a briefing schedule following
completion of the parties’ informal exchange of information.


ORDER – 2
